     Case 8-20-71877-reg         Doc 141    Filed 11/20/20      Entered 11/20/20 14:07:13




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                             Chapter 7

 DIAMOND FINANCE CO., INC.                          Case No. 8-20-71877 (REG)

                                Debtor.



                ORDER GRANTING STAY OF ENFORCEMENT OF ORDER

          Upon the motion dated October 20, 2020 (the “Motion”) [Dkt. No. 127] of Marc A.

Pergament, as Chapter 7 trustee (the “Trustee”) of Diamond Finance Co., Inc., for entry of an

order under section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) holding

Marcos J. Benzaquen (“Benzaquen”) in contempt, imposing sanctions, and compelling

Benzaquen to comply with the Trustee’s subpoena, issued pursuant to the Court’s June 12, 2020

Order directing the production of documents and oral examination of Benzaquen; and upon the

Court’s Order, dated November 10, 2020 (“Contempt Order”) [Dkt. No. 132], holding

Benzaquen in contempt; and upon the Order, dated November 18, 2020 (“Arrest Order”) [Dkt.

No. 137] directing the United States Marshal Service to arrest and detain Benzaquen until he has

purged his contempt by complying with the Trustee’s subpoena issued pursuant to this Court’s

June 12, 2020 Order; and Benzaquen having retained counsel who appeared in this case on

November 19, 2020 and requested a stay of the Contempt Order and the Arrest Order, and the

Court having held a hearing, on November 20, 2020, on Benzaquen’s request for a stay of

enforcement of the Orders, and Benzaquen having filed a Declaration, under penalty of perjury,

stating that he will appear at a deposition and provide the Trustee with the requested documents

[Dkt No. 140], now therefore it is
                                                1

5608223-1
     Case 8-20-71877-reg       Doc 141     Filed 11/20/20    Entered 11/20/20 14:07:13




        ORDERED, that enforcement of the Arrest Order is hereby stayed until further Order of this Court.




                                                             ____________________________
 Dated: Central Islip, New York                                   Robert E. Grossman
        November 20, 2020                                    United States Bankruptcy Judge



5608223-1
